DETAILED ACTION
Applicant has amended claims 1-20 in the filed amendment on 1/13/2021. Claims 1-20 are pending in this office action.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot in new ground of rejection.            
Applicant argued that the prior arts of the record does not explicitly teach amended claims.
In response to Applicant’s argument, claim(s) 1-20 have been considered but are moot in new ground of rejection.            
In addition, Bindal teaches the claimed limitations:
“obtaining, in a computing device, a search query from a client device” as receiving, in a computing device, a search query from a client device (figs. 1, 7, paragraphs 21, 66), 
“obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the search query (fig. 7, paragraphs 65-66) and based on keywords that are extracted from from one or more posts, reshares, comments, or messages of a user by comparing the search query with the keywords (abstract, paragraph 51).  The keywords that are extracted from comments of a user are presented as user data;
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index 
 “generating, by the computing device, a search result based on search index data” as generating, by the computing device, a search result based on the search index object (fig. 7, paragraph 66);
“transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Kraft teaches the claimed limitations:
“and a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document” as the Start of Region column 903 and the End of Region column 904 indicate a starting point and an ending point of a portion of the document, respectively.  In this example, the starting point and the ending point that are represented by paragraphs of the document provides a topic of showtimes for the user of the showtimes as used in the document (paragraphs 66-67, fig. 9) or
a snippet defining a portion of content in the document that provides a topic of the search term for user of the search term used in the document (paragraphs 8-9, 13), and “the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears” as a portion of content  a use case: showtimes appears (paragraphs 66-67);
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as fig. 9 shows a search index table includes: URLs, entity types and use cases of documents that includes user cases associated with a search query.  The combination of an url, an entity type and a use case of a document that is used to identify the document and a corresponding portion is represented as an identification of document (paragraphs 66, 71-72).  Use case such as match record or showtimes is represented as a search term.
For example, with table 900, the system  retrieves a corresponding URL www.yahoo1.com, given the entity type: InTheaterMovie and the use case: box office first week (paragraph 71) and a corresponding snippet based on a given entity type and/or a given use case (paragraph 72).
  Another example, a user may show interest about match record of Los Angeles Lakers by submitting a query including those keywords.  Then the system directly retrieve information in the sixth row of the table 900, including but not limited to the document ID 2, the URL  www.yahoo2.com, the starting and ending paragraphs (which are both the fifth paragraph here), the pre-generated snippet.  The system can provide the retrieved information to the user. The system provides the retrieved snippet for the user to quickly check whether it satisfies his/her desire about the match record of Los Angeles Lakers (paragraph 72).
In one example, the user types in a query MOVIE production cost such as Tom and Jerry production cost.  After applying the use case analysis on this query, the 
Also, Mar teaches the claimed limitations: 
“identification of a document” as a URL of a document (fig. 2, paragraph 6);
“a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears”  as a snippet 26 defining a portion of document that provide context of search term pizza for the user of the search term pizza as used in the document and the portion of document includes structure segment of content e.g., table in which the search term pizza appears (figs. 2-3, paragraphs 6-7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal et al (or “Bindal”) (US 20160224672) in view of Kraft et al (or hereinafter “Kraft”) (US 20160171111) and Rivette et al (or hereinafter “Rivette”) (US 20030046307).
As to claim 1, 8, 15,  Bindal teaches a method, comprising: or  non-transitory computer-readable medium embodying computer instructions executable by a computing device, the computer instructions being configured to cause the computing device to at least: or a system, comprising: a computing device comprising a processor and a memory, the computing device being operated by an enterprise; and an application executable by the computing device, wherein when executed by the computing device, the application causes the computing device to at least: (a computer device that includes a processor and memory is operated by enterprise (paragraphs 30, 85-86, figs. 1-2) and application is executed on the computing device and application when executed by the computer device to least (paragraphs 31, 35, 66)):
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a computing device, a search query that includes n-grams from a client device (figs. 1, 7, paragraphs 21, 66).  For example, a user may enter into a search field the text gary dj debut, which may include the following n-grams: gary, gary dj, gary dj debut, dj, dj debut, and debut (paragraph 50). The n-grams are not a user-defined contextual boundary preference;
 “obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the 
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index object includes title of object (figs. 3-4, paragraph 49) that includes search keyword associated with search query or link or url includes search term associated with the search query (fig. 5A-5B, paragraph 51).  The tile of object is represented as identification of a document;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the search index object (fig. 7, paragraph 66) and based on n-grams of the search query e.g., searching an index of multimedia objects to identify multimedia objects indexed with keywords that match n-grams of the search query (abstract).  The n-grams are not the user-defined contextual boundary preference;
 “transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Bindal does not explicitly teach the claimed limitation: 
a user-defined contextual boundary preference; the user-defined contextual boundary preference; 
the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result;
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears.
Rivette teaches the claimed limitations:
a user-defined contextual boundary preference; the user-defined contextual boundary preference (as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) (paragraph 319) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a device, a search query 1410 and criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields 
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) (paragraph 319) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result” as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the index data  (FIG. 57, the scope of the search can be the full text index i.e., a search of the patent bibliographic information, only the patents stored in the patent database 614 i.e., only the patents in the customer's patent repository, only the patents in the current group, or only the current patent: paragraph 
Kraft teaches the claimed limitations:
“and a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document” as the Start of Region column 903 and the End of Region column 904 indicate a starting point and an ending point of a portion of the document, respectively.  In this example, the starting point and the ending point that are represented by paragraphs of the document provides a topic of showtimes for the user of the showtimes as used in the document (paragraphs 66-67, fig. 9) or
a snippet defining a portion of content in the document that provides a topic of the search term for user of the search term used in the document (paragraphs 8-9, 13), and “the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears” as a portion of content includes a paragraph of document in which a use case: showtimes appears (paragraphs 66-67);
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as fig. 9 shows a search index table includes: URLs, entity types and use cases of documents that includes user cases associated with a search query.  The combination of an url, an entity type and a use case of a document that is used to identify the document and a corresponding portion is represented as an identification of document (paragraphs 66, 71-72).  Use case such as match record or showtimes is represented as a search term.

  Another example, a user may show interest about match record of Los Angeles Lakers by submitting a query including those keywords.  Then the system directly retrieve information in the sixth row of the table 900, including but not limited to the document ID 2, the URL  www.yahoo2.com, the starting and ending paragraphs (which are both the fifth paragraph here), the pre-generated snippet.  The system can provide the retrieved information to the user. The system provides the retrieved snippet for the user to quickly check whether it satisfies his/her desire about the match record of Los Angeles Lakers (paragraph 72).
In one example, the user types in a query MOVIE production cost such as Tom and Jerry production cost.  After applying the use case analysis on this query, the system can determine that this is the ProductionCost use case for the InTheaterMovie entity type (within UCIT).  The system can then query the offline index previously built up to retrieve URLs that have matches this particular use case and entity type.  Then the system may return a search result including the structured text snippets to the user for review (paragraph 98).
Bindal, Rivette and Kraft disclose the method for searching data that is indexed base on a search query.  These prior arts are in the same field with the instant application’s endeavor.  
.

Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Rivette and further in view of Lindeman et al (US 20130132941).

it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Linderman’s teaching to Bindal’s system in order to secure the data on the computing device so that it does not fall into the wrong hands, to protect data from modifying without permission.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Rivette and further in view of Ott et al (or hereinafter “Ott”) (US 20080168033).
As to claims 3, 10, 17, Bindal and Kraft teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes second search term (Bindal: paragraph 54; Kraft: paragraphs 8-9, 13).
Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or

the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Ott teaches the user enters a keyword such as today, and where the user's default location is Seattle. Then the primary search term today might be modified to generate a modified search query for a cluster of results based on events, or the like, in Seattle—today (paragraph 65).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ott’s teaching to Bindal’s system in order to improve the relevance of the returned search result by altering search terms that are explicitly presented to the user to solicit his or her feedback for reformulating the search query, to  improve the search query that would provide an enhanced overall user experience for presenting search results identified to be of good quality, while suppressing those of poor quality.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Rivette and further in view of Kumar et al (US 20120158765)
As to claim 3, 10, 17, Bindal and Kraft teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search 
 Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Kumar teaches modifying term of the search query based on the term of the search query and user’s selection term to includes in the search query with modified term (fig. 2, paragraphs 37-40). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kumar’s teaching to Bindal’s system in order to improve the relevance of the returned search result by altering search terms that are explicitly presented to the user to solicit his or her feedback for reformulating the search query, to  improve the search query that would provide an enhanced overall user experience for presenting search results identified to be of good quality, while suppressing those of poor quality.

Claims 4 ,11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of Kraft and Rivette and further in view of Burrows (US 20020049753). 
As to claims 4,11, 18, Bindal does not explicitly teach the claimed limitation “ wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term”.  Burrows teaches a first index entry 600 for word abc defining a terminating byte 701 as beginning portion and last portion 801 of the content proximate to location of word 702 (Burrows: fig, 6, paragraphs 127-128).   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Burrows’s teaching to Bindal’s system in order to  help a user identify a page that would be of interest, to perform the searching of indices using a small number of interfaces which include search constraints that can resolve locations of information in the same records, to allow a user view search result in proper format in his or her computer efficiently.

Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view Kraft and Rivette and further in view of Marmaros et al (or hereinafter “Mar”) (US 20050149576).
As to claims 5, 12, Bindal does not explicitly teach the claimed limitation wherein the search result comprises an encoded representation of the portion of content in the document that is within the contextual boundary.  Mar teaches search result includes snippet  570 N. Shoreline of a portion of webpage that is within block of third 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mar’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.
As to claims 6, 13,19,  Bindal does not explicitly teach the claimed limitation wherein the search result comprises client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface.  Mar teaches the search result comprises instruction configured to instruct the client device to how to render the snippet of the portion of content in the webpage in a user interface (paragraphs 11-12, 29).   It would have been .

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Rivette and further in view of Isozu (US 20110125731).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Isozu teaches generating a webpage as search result based on a document structure and a document layout extracted from the HTML document (paragraphs 76, 71-73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Isozu’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Kraft and Rivette and further in view of Pappas et al (or hereinafter “Pappas” (US 20130311875).
.

Claims 1, 4, 8, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal et al (or “Bindal”) (US 20160224672) in view of Hennings et al (or hereinafter “Hennings”) (US 6763496) and Rivette et al (or hereinafter “Rivette”) (US 20030046307).
As to claim 1, 8, 15,  Bindal teaches a method, comprising: or  non-transitory computer-readable medium embodying computer instructions executable by a computing device, the computer instructions being configured to cause the computing device to at least: or a system, comprising: a computing device comprising a processor and a memory, the computing device being operated by an enterprise; and an application executable by the computing device, wherein when executed by the computing device, the application causes the computing device to at least: (a computer device that includes a processor and memory is operated by enterprise (paragraphs 30, 
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a computing device, a search query that includes n-grams from a client device (figs. 1, 7, paragraphs 21, 66).  For example, a user may enter into a search field the text gary dj debut, which may include the following n-grams: gary, gary dj, gary dj debut, dj, dj debut, and debut (paragraph 50). The n-grams are not a user-defined contextual boundary preference;
“obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the search query (fig. 7, paragraphs 65-66) and based on keywords that are extracted from from one or more posts, reshares, comments, or messages of a user by comparing the search query with the keywords (abstract, paragraph 51).  The keywords that are extracted from comments of a user are presented as user data;
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index object includes title of object (figs. 3-4, paragraph 49) that includes search keyword associated with search query or link or url includes search term associated with the search query (fig. 5A-5B, paragraph 51).  The tile of object is represented as identification of a document;
 “generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the  a search result based on the search index object (fig. 7, paragraph 66) and based on n-grams of the search query e.g., searching an index of multimedia objects to identify multimedia objects indexed with keywords that match n-grams of the search query (abstract).  The n-grams are not the user-defined contextual boundary preference;
“transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Bindal does not explicitly teach the claimed limitation: 
a user-defined contextual boundary preference; the user-defined contextual boundary preference; 
the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result;
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears.
Rivette teaches the claimed limitations:
a user-defined contextual boundary preference; the user-defined contextual boundary preference (as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select 
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) (paragraph 319) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a device, a search query 1410 and criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) (paragraph 319) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result” as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the index data  (FIG. 57, the scope of the search can be the full text index i.e., a search of the patent bibliographic information), only the patents stored in the patent database 614 (i.e., only the patents in the customer's patent repository), only the patents in the current group, or only the current patent: paragraph 408) and user defined search criteria specifying title or abstract as a mount of bibliographic data of patent(s) (figs. 140-141, 144, paragraphs 319, 1212-1213, 1218). 
Hennings teaches the claimed limitations: 
“identification of a document” as a URL of a web site such as www.traveltickets.com  as identification of a document (fig. 2, col. 9, lines 35-67);
“a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears”  as icon 104 or text hyperlink anchor 112 as contextual boundary linking the browser to cruises page 118 or  page 128 of a web site as a portion of content in the document that provides Travel Tickets-Cruises context of the search terms e.g., Alaska 120, Caribbean 122 for the user of the search term Caribbean 122 as used in the document and the 
Bindal, Rivette  and Hennings disclose the method for searching data that is indexed base on a search query.  These prior arts are in the same field with the instant application’s endeavor.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Rivette’s teaching of user defined search criteria specifying a title of the patent bibliographic information portion of patent and Hennings’s teaching of url of the web site and text hyperlink anchor 112 as contextual boundary linking the browser to cruises page 118 or  page 128 of a web site as a portion of content in the document that provides Travel Tickets-Cruises context of the search terms e.g., Alaska 120, Caribbean 122 for the user of the search term Caribbean 122 as used in the document and the page 128 as a portion of content of document include travel tickets Caribbean Cruise as sentence in which the search term Caribbean appears to Bindal’s system in order to  help a user identify a page that would be of interest, to perform the searching of indices using a small number of interfaces which include search constraints that can resolve locations of information in the same records, to allow a user view search result in proper format in his or her computer efficiently, to determine which pages or data best serves the user's needs based on user profile, to allow users perform their job efficiently and quickly, to allow the individual to efficiently navigate the results and determine which job listings are most relevant, to protect user data from modifying without permission, to provide the .

Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Hennings and Rivette and further in view of Lindeman et al (US 20130132941).
As to claims 2, 9, 16, Bindal does not explicitly teach the claimed limitation “wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data including a role of the user in the enterprise”.   Lindeman teaches client device is registered in a service managed by company that operate the computer system (paragraphs 43-44, 51) and user data includes user role in the enterprise (paragraphs 51, 56).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Linderman’s teaching to Bindal’s system in order to secure the data on the computing device so that it does not fall into the wrong hands, to protect data from modifying without permission.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Hennings and Rivette and further in view of Ott et al (or hereinafter “Ott”) (US 20080168033).
s to claims 3, 10, 17, Bindal and Hennings teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes second search term (Bindal: paragraph 54; Hennings: (fig. 2, col. 9, lines 35-67; col. 10, lines 1-15).
Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Ott teaches  the user enters a keyword such as today, and where the user's default location is Seattle. Then the primary search term today might be modified to generate a modified search query for a cluster of results based on events, or the like, in Seattle—today (paragraph 65).  
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Ott’s teaching to Bindal’s system in order to improve the relevance of the returned search result by altering search terms that are explicitly presented to the user to solicit his or her feedback for reformulating the search .

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Hennings and Rivette and further in view of Kumar et al (US 20120158765)
As to claims 3, 10, 17, Bindal and Hennings teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes second search term (Bindal: paragraph 54; Hennings: fig. 2, col. 9, lines 35-67; col. 10, lines 1-15).
Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Kumar teaches modifying term of the search query based on the term of the search query and .

Claims 4 ,11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of Hennings and Rivette and further in view of Burrows (US 20020049753). 
As to claims 4,11, 18, Bindal does not explicitly teach the claimed limitation “ wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term”.  Burrows teaches a first index entry 600 for word abc defining a terminating byte 701 as beginning portion and last portion 801 of the content proximate to location of word 702 (Burrows: fig, 6, paragraphs 127-128).   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Burrows’s teaching to Bindal’s system in order to  help a user identify a page that would be of interest, to perform the searching of indices using a small number of interfaces which include search constraints that can resolve locations of information in the same .

Claims 5-6, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view Hennings and Rivette and further in view of Marmaros et al (or hereinafter “Mar”) (US 20050149576).
As to claims 5, 12, Bindal does not explicitly teach the claimed limitation wherein the search result comprises an encoded representation of the portion of content in the document that is within the contextual boundary.  Mar teaches search result includes snippet  570 N. Shoreline of a portion of webpage that is within block of third column of name of restaurant (fig. 5, paragraph 33-34).  The snippet of portion of content of webpage is anchor text that is encoded text of a portion of webpage (paragraph 36).  The encoded snippet of the portion of content in webpage is represented as an encoded representation of the portion of content in the document In particularly, the  may be highlighted Referring again to the example described above with reference to FIGS. 1-4, the search results page returned by the search engine may provide or otherwise simulate links to a specific part of a target webpage such as the part of the target webpage that includes at least a portion of the snippet 26 or to a portion that the sever or search engine determined to be similar or otherwise relevant. Thus when the user clicks on a portion of the snippet 26, for example, the browser may navigate directly to the part of the target webpage 22 that includes the portion of the snippet 26, as shown in FIG. 5 (paragraph 36).

As to claims 6, 13,19,  Bindal does not explicitly teach the claimed limitation wherein the search result comprises client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface.  Mar teaches the search result comprises instruction configured to instruct the client device to how to render the snippet of the portion of content in the webpage in a user interface (paragraphs 11-12, 29).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Mar’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Hennings and Rivette and further in view of Isozu (US 20110125731).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Isozu teaches generating a webpage as .

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Hennings and Rivette and further in view of Pappas et al (or hereinafter “Pappas” (US 20130311875).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Pappas teaches generating a webpage as search result based on a document structure and a document layout extracted from the structured document (paragraphs 112-113).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Pappas’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.

Claims 1, 5-6, 8, 12-13, 15, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal et al (or “Bindal”) (US 20160224672) in view of Marmaros et al (or hereinafter “Mar”) (US 20050149576) and Rivette et al (or hereinafter “Rivette”) (US 20030046307).
As to claim 1, 8, 15,  Bindal teaches a method, comprising: or  non-transitory computer-readable medium embodying computer instructions executable by a computing device, the computer instructions being configured to cause the computing device to at least: or a system, comprising: a computing device comprising a processor and a memory, the computing device being operated by an enterprise; and an application executable by the computing device, wherein when executed by the computing device, the application causes the computing device to at least: (a computer device that includes a processor and memory is operated by enterprise (paragraphs 30, 85-86, figs. 1-2) and application is executed on the computing device and application when executed by the computer device to least (paragraphs 31, 35, 66)):
“obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a computing device, a search query that includes n-grams from a client device (figs. 1, 7, paragraphs 21, 66).  For example, a user may enter into a search field the text gary dj debut, which may include the following n-grams: gary, gary dj, gary dj debut, dj, dj debut, and debut (paragraph 50). The n-grams are not a user-defined contextual boundary preference;
“obtaining, by the computing device, search index data based on the search query and user data of a user associated with the client device” as obtaining, by the computing device, search index  object as index data based on the search query (fig. 7, paragraphs 65-66) and based on keywords that are extracted from from one or more posts, reshares, comments, or messages of a user by comparing the 
“the search index data comprising: an identification of a document that includes a search term associated with the search query” as the search index object includes title of object (figs. 3-4, paragraph 49) that includes search keyword associated with search query or link or url includes search term associated with the search query (fig. 5A-5B, paragraph 51).  The tile of object is represented as identification of a document;
 “generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the search index object (fig. 7, paragraph 66) and based on n-grams of the search query e.g., searching an index of multimedia objects to identify multimedia objects indexed with keywords that match n-grams of the search query (abstract).  The n-grams are not the user-defined contextual boundary preference;
“transmitting, by the computing device, the search result to the client device” as transmitting, by the computing device, the search result to   the client device (fig. 7, paragraph 66).
Bindal does not explicitly teach the claimed limitation: 
a user-defined contextual boundary preference; the user-defined contextual boundary preference; 
the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result;
a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears.
Rivette teaches the claimed limitations:
a user-defined contextual boundary preference; the user-defined contextual boundary preference (as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) (paragraph 319) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “obtaining, in a computing device, a search query and a user-defined contextual boundary preference from a client device” as receiving, in a device, a search query 1410 and criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
 “the user-defined contextual boundary preference specifying an amount of the portion of content to include in the search result” as user defined a search criteria by entering information into one or more the fields of the Patent Search screen 14002, e.g., entering the search term PCMCIA in the Abstract field in order to define the parameters of the search and select one or more fields includes in the list of search results, e.g. title field (figs. 140-141, 144, paragraphs 1212-1213, 1218).
The user defined a search criteria that specifies title or abstract  of bibliographic data of patent(s) is represented as the user-defined contextual boundary preference  and the title or abstract is represented as a mount of bibliographic data of patent(s) as a portion of content;
“generating, by the computing device, a search result based on the search index data and the user-defined contextual boundary preference” as generating, by the computing device, a search result based on the index data  (FIG. 57, the scope of the search can be the full text index i.e., a search of the patent bibliographic information), only the patents stored in the patent database 614 (i.e., only the patents in the customer's patent repository), only the patents in the current group, or only the current patent: paragraph 408) and user defined search criteria specifying title or abstract as a mount of bibliographic data of patent(s) (figs. 140-141, 144, paragraphs 319, 1212-1213, 1218). 
Mar teaches the claimed limitations: 
“identification of a document” as a URL of a document (fig. 2, paragraph 6);
“a contextual boundary defining a portion of content in the document that provides context of the search term for the user of the search term as used in the document, and the portion of content comprises a sentence, a paragraph, or other structural segment of content in which the search term appears”  as a snippet 26 defining a portion of document that provide context of search term pizza for the user of the search term pizza as used in the document and the portion of document includes structure segment of content e.g., table in which the search term pizza appears (figs. 2-3, paragraphs 6-7).
Bindal, Rivette  and Mar disclose the method for searching data that is indexed base on a search query.  These prior arts are in the same field with the instant application’s endeavor.  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Rivette’s teaching of user defined search criteria specifying title of the patent bibliographic information portion of patent and Mar’s teaching of url of document and a snippet 26 defining a portion of document that provide context of search term pizza for the user of the search term pizza as used in the document and the portion of document includes structure segment of content e.g., table in which the search term pizza appears to Bindal’s system in order to  help a user identify a page that would be of interest, to perform the searching of indices using a small number of interfaces which include search constraints that can resolve locations of information in the same records, to allow a user view search result in proper format in his or her computer efficiently, to determine which pages or data best serves the user's 

As to claims 5, 12, Bindal and Mar teach the claimed limitation wherein the search result comprises an encoded representation of the portion of content in the document that is within the contextual boundary” as search result includes snippet  570 N. Shoreline of a portion of webpage that is within block of third column of name of restaurant (Mar: fig. 5, paragraph 33-34).  The snippet of portion of content of webpage is anchor text that is encoded text of a portion of webpage (Mar: paragraph 36).  The encoded snippet of the portion of content in webpage is represented as an encoded representation of the portion of content in the document In particularly, the  may be highlighted Referring again to the example described above with reference to FIGS. 1-4, the search results page returned by the search engine may provide or otherwise simulate links to a specific part of a target webpage such as the part of the target webpage that includes at least a portion of the snippet 26 or to a portion that the sever or search engine determined to be similar or otherwise relevant. Thus when the user 
As to claims 6, 13,19,  Bindal and Mar teach the claimed limitation “wherein the search result comprises client-side code configured to instruct the client device to how to render the encoded representation of the portion of content in the document in a user interface” as the search result comprises instruction configured to instruct the client device to how to render the snippet of the portion of content in the webpage in a user interface (Mar: paragraphs 11-12, 29).   

Claims 2, 9, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Mar and Rivette and further in view of Lindeman et al (US 20130132941).
As to claims 2, 9, 16, Bindal does not explicitly teach the claimed limitation “wherein the client device is enrolled in a management service managed by an enterprise that operates the computing device, and the user data including a role of the user in the enterprise”.   Lindeman teaches client device is registered in a service managed by company that operate the computer system (paragraphs 43-44, 51) and user data includes user role in the enterprise (paragraphs 51, 56).
it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Linderman’s teaching to Bindal’s system in order to secure the data on the computing device so that it does not fall into the wrong hands, to protect data from modifying without permission.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Mar and Rivette and further in view of Ott et al (or hereinafter “Ott”) (US 20080168033).
As to claims 3, 10, 17, Bindal and  Mar teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes second search term (Bindal: paragraph 54;Mar: figs. 2-4).
Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
the computer instructions are further configured to cause the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term.   Ott teaches  the user enters a keyword such as today, and where the user's default location is Seattle. Then the primary search term today might be modified to generate a modified search query for a cluster of results based on events, or the like, in Seattle—today (paragraph 65).  
.

Claims 3, 10, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Mar and Rivette and further in view of Kumar et al (US 20120158765)
As to claim 3, 10, 17, Bindal and Mar teach the claimed limitation “ wherein the search term is a first search term and the search query comprises a second search term” as a keyword associated with object as a search term and search query includes a second search term (Bindal: paragraph 54; Mar: figs. 2-4).
 Bindal does not explicitly teach the claimed limitations:
 further comprising: modifying, by the computing device, the second search term based on the second search term and the user data, the first search term comprising the modified second search term or
 when executed, the application further causes the computing device to at least modify the second search term based on the second search term and the user data, the first search term comprising the modified second search term or 
.

Claims 4 ,11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of Mar and Rivette and further in view of Burrows (US 20020049753). 
As to claims 4,11, 18, Bindal does not explicitly teach the claimed limitation “ wherein the contextual boundary is defined by a beginning portion and an ending portion of content in the document proximate to a location of the search term”.  Burrows teaches a first index entry 600 for word abc defining a terminating byte 701 as beginning portion and last portion 801 of the content proximate to location of word 702 (Burrows: fig, 6, paragraphs 127-128).   it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply .

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Mar and Rivette and further in view of Isozu (US 20110125731).
As to claims 7, 14, 20, Bindal does not explicitly teach the claimed limitation wherein the search result is generated according to a document structure and a document layout extracted from the document.  Isozu teaches generating a webpage as search result based on a document structure and a document layout extracted from the HTML document (paragraphs 76, 71-73).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Isozu’s teaching to Bindal’s system in order to organize web pages of documents in hierarchy manner from a broad entity to a more specific entity so that a user can easily view modify a portion of a document easily and identify associations between documents within web pages.

Claims 7, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bindal in view of  Mar and Rivette and further in view of Pappas et al (or hereinafter “Pappas” (US 20130311875).
. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Huang et al (US 20140173426)









Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CAM Y T TRUONG/             Primary Examiner, Art Unit 2169